Spoitobd, J.
The defendant appeals from a judgment again'st him in* a possessory action.
The: plaintiff offered a witness, who proved that the land1 which is the'object of the action has been lying vacant and unoccupied ever since the plaintiff pretends to have acquired it, up to the time of the alleged disturbance by thé defendant-.
To show possession as owner, the plaintiff offered a parish tax collector’s deed purporting to have conveyed this land to him on the 4th January, 1849,-it being, sold- for taxes said to be due upon it by Elilm Henderson's heirs,- for the year 1847: he also offered1 the Auditor’s certificate to the effect that, the' property in question was assessed in the name of the heirs of Elilm Henderson, for thb' year 1847, and that since 1850 it has been assessed» in the name of the' plaintiff Numerous receipts for the" payment of his State and' parish taxés were also offered by the plaintiff, and there he rested his case.
He must suffer a non-suit. There is no evidence that he, or his authors, ever had a real actual possession of the land, a fact indispensible to be proved in order to sustain this possessory action. C. P. 47; Davis v. Dale, 2 An. 205. A mere civil- or legal possession is insufficient,- unless it be shown to have been preceded at some time by a natural possession in the plaintiff or his authors. Ellis v. Prevost, 19 L. 251. It is not shoiVn that Hendei'soris heirs, the plaintiff’s authors, ever had even a civil'possession, and it is shown that the plaintiff’ himself never had a natural possession. The payment of taxes may announce' the possessor’s intention to preserve the possession1 of the thing, when he or ids predecessor has once had a corporal possession, but it will not constitute á' corporal possession. 0.. O. 8467.
It is, therefore, ordered, that the'judgment of the District Court be avoided and reversed, and that the plaintiff’s petition be dismissed-as in- a casé of non-suit,. he paying costs in both courts.-